      Case 3:21-cr-01678-WQH Document 18 Filed 09/01/21 PageID.22 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,               Case No.: 21-CR-01678-WQH

13                Plaintiff,                 JUDGMENT and ORDER GRANTING
14                                           THE UNITED STATES’ MOTION TO
           v.                                DISMISS INDICTMENT WITHOUT
15                                           PREJUDICE
16   JUAN FLORES GUERRERO,
17                Defendant.
18
19
20        On motion of the United States, and with good cause shown, the Indictment in
21 this case is hereby dismissed without prejudice.
22
   SO ORDERED.
23 Dated: September 1, 2021
24
25
26
27
28


30
